Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 9, 2014                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  149003                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                   SC: 149003                                        Justices
  In re T. E. COOMBES, Minor.                                      COA: 316989
                                                                   Wayne CC Family Division:
                                                                   06-456989-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the March 4, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 9, 2014
           s0506
                                                                              Clerk